[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM DECISION ON MOTION TO DISMISS #119 AND #111.
The plaintiff, Jerry Sedich, as Administrator for the Estate of Frank C. Sienkiewicz, has brought a pro se wrongful death suit on behalf of the Estate in both of the above cases. The defendant in the former case, Mark Waynik, M.D.1 and the defendant in the latter case, Cosmo Filiberto, M.D., have each brought individual motions to dismiss the present cases. Both defendants argue that a pro se party cannot maintain an action unless the pro se party is representing his own action.
"The authorization to appear pro se is limited to representing one's own cause, and does not permit individuals to appear pro se in a representative capacity." ExpresswayAssociates II v. Friendly Ice Cream Corp. of Connecticut,34 Conn. App. 543, 546, 624 A.2d 62 (1994). "An administrator is the personal representative of the estate and its beneficiaries and cannot bring a suit as a pro se. Sedich, Administrator v. Waynik,
Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 348505 (April 13, 1998, Mottolese, J.) (granting Dr. Waynik's motion to dismiss in the latter case before the court at the present time).
Accordingly, the defendants motions to dismiss are granted.
DAVID W. SKOLNICK, JUDGE